Name: Regulation (EEC) No 2474/70 of the Commission of 7 December 1970 on the non-fixing of an additional amount for slaughtered turkeys imported from Poland
 Type: Regulation
 Subject Matter: Europe;  trade;  EU finance;  animal product
 Date Published: nan

 828 Official Journal of the European Communities 8.12.70 Official Journal of the European Communities No L 265/13 REGULATION (EEC) No 2474/70 OF THE COMMISSION of 7 December 1970 on the non-fixing of an additional amount for slaughtered turkeys imported from Poland the above-mentioned products are not made at free-at-Community-frontier prices lower than the sluice-gate price valid on the day of customs ,, clearance ; whereas, to that end, it will see to it in particular that the State foreign trade agency Animex does not take any action which might indirectly bring about prices lower than the sluice-gate prices, such as taking over marketing or transport costs , granting rebates, resorting to linked transactions or any other action having similar effect ; Whereas the Government of the Polish People's Republic has, furthermore, stated that it is prepared to communicate regularly to the Commission, through the State foreign trade agency Animex, details of exports of slaughtered turkeys to the Community and to enable - the Commission to exercise continuous supervision of the effectiveness of the measures it has taken ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 123/67/EEC1 of 13 June 1967 on the common organisation of the market in poultrymeat, and in particular Article 8 (4) thereof; Whereas, where the free-at-frontier offer price for a product falls below the sluice-gate price, the levy on that product must be increased by an additional amount equal to the difference between the sluice-gate price and that offer price ; Whereas the levy is not, however,' increased by this additional amount as regards third countries which are prepared and in a position to guarantee that the price for imports into the Community of products originating in and coming from their territory will not be lower than the sluice-gate price and that any deflection of' trade will be avoided ; Whereas Commission Regulation No 163/67/EEC2 of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries , as amended by Regulation (EEC) No 2224/70,3 laid down certain conditions and the procedure for applying Article 8 (2 ) of Regulation No 123/67/EEC; Whereas , by letter dated 1 December 1970, the Government of the Polish People's Republic stated that it was prepared to give such guarantee for exports to the Community of slaughtered turkeys ; whereas it will ensure that such exports are made only by the State foreign trade agency Animex; whereas it will ensure also that deliveries of Whereas questions affecting observance of the guarantee given have been discussed in detail with representatives of the Polish People's Republic ; whereas, following these discussions, it may be assumed that the Polish People's Republic is in a position to abide by its guarantee ; whereas, consequently, there is no need to levy an additional amount on imports of the above-mentioned products originating in and coming from the Polish People's Republic ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Poultrymeat and Eggs ; HAS ADOPTED THIS REGULATION: Article ¢1 1 OJ No 117, 19.6.1967, p. 2301/67 , 2 OJ No 129, 28.6.1967, p. 2577/67. The levies fixed in accordance with Article 4 of Regulation No 123/67/EEC shall not be increased by3 OJ No L 241 , 4.11.1970, p. 5 . Official Journal of the European Communities 829 Article 2an additional amount in respect of imports of slaughtered turkeys falling within sub-heading No 02.02 A IV of the Common Customs Tariff, originating in and coming from the Polish People's Republic. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at 'Brussels, 7 December 1970 . For the Commission The President Franco M. MALFATTI